Interim Decision #2552

MATTER OF RICE

In Visa Petition Proceedings
A-21266592
A-21266593
Decided by Board January 27, 1977
(1) Article 66 of the Philippine Civil Code provides that when one or both of the contracting parties to a marriage are citizens or subjects of a foreign country, it shall be
necessary, before a marriage license can be obtained, to provide themselves with a
certificate of legal capacity to contract marriage, to be issued by their respective
diplomatic or consular officials. However, despite the lack of such a certificate a marriage license was issued and the marriage was contracted.
(2) The officer Ix charge concluded that the waxiiage was void wider Philippine law and

invalid for imtriigration purposes, and denied the immediate relative visa petitions filed
by petitioner for his wife and daughter under section 201(b) of the Immigration and
Nationality Act.
(3) Where the petitioner and beneficiary had the intent and capacity to marry when the

license was presented to the municipal judge who performed the ceremony, the marriage was valid, notwithstanding failure to obtain the certificate of legal capacity from
the consul under Article 66, and the visa petitions will be granted.
ON BEHALF OF PETITIONER: Pro se
BY: Milhollan, Chairman; Wilson, Torrington, Maniatis, and Appleman, Board Members

The United States citizen petitioner applied for immediate relative
status for the beneficiaries as his wife and child under section 201(b) of
the Immigration and Nationality Act. In a decision dated October 15,

1976, the Officer in Charge denied the petitions. He has certified his
decision to the Board for review pursuant to 8 C.F.R. 3.1(c). His
decision will be reversed and the visa petitions will be approved.
The adult beneficiary is a native and citizen of the Philippines. She
and the petitioner married on June 15, 1972, while the petitioner was
serving in the United States Armed Forces. Both parties were 18 years
old. A daughter was born of this union in the Philippines. The child did
not acquire United States citizenship because her birth occurred a
month before her fatherreached the age of 19. See section 301(a)(7) of
the Immigration and Nationality Act_ The couple's son, born three

years later, did derive United States citizenship from the petitioner.
96

Interim Decision #2552
The petitioner now seeks immediate relative status for his wife and
daughter in order to bring the family back to his home state of Tennessee.
The Officer in Charge concluded that the petitioner's marriage is
invalid under the law of the Philippines, and hence, must be considered
invalid for immigration purposes. This conclusion is based on the petitioner's admission that he failed to comply 'with Article 66 of the Philip-

pine Civil Code.
The Officer in Charge is correct in applying the general rule that the
validity of a marriage is determined by the law of the place of
celebration—in this case—the Philippines. Matter ofGarnero,'14 L & N.
Dec. 674 (BIA 1974); Matter of P—, 4 I. & N. Dec. 610 (BIA 1952; A.G.
1952); Matter of Levine, 13 I. & N. Dec. 244 (BIA 1969).
In order to determine whether noncompliance with Article 66 invalidated the petitioner's marriage, we must refer to Title III of the Civil
Code of the Philippines. Title III sets out numerous procedures to
govern the licensing and solemnization of marriages. It also indicates
which irregularities in the licensing and solemnizing process will render
a marriage void, ab initio and which may subject the validity of a
marriage to attack in a suit to annul.
Article 66 is one of several licensing provisions which are aimed at
assisting in the enforcement of other marriage laws, by requiring persons who are not qualified to marry, to reveal such fact before the
marriage is contracted. All applicants for marriage licenses must supply
information, under oath, concerning age, relationship between them, if
any, prior marriages, and whether such marriages have been dissolved
by death or annulment (Article 59). In the case of foreigners, such as
the petitioner, a certificate from diplomatic officials is required under
Article 66 to help insure that the party has the required capacity to
contract the marriage. Article 66 provides—
When either or both of the contracting parties are citizens or subjects of a foreign
country, it shall be necessary, before a marriage license can be obtained, to provide
themselves with a certificate of legal capacity to contract marriage, to be issued by their

respective diplomatic or consular officials.

As the text of Article 66 indicates, a license should not be issued to a
foreigner unless the certificate of capacity is furnished. However, in the

petitioner's case, despite the absence of such a certificate, a license was
issued. Hence, the question becomes—is the marriage which is subsequently entered into void or voidable because of this procedural irregularity?
Under the applicable provisions of the Civil Code of the Philippines
(Articles 53, 80, 81, 82, and 83), the following requirements are essential
to the validity of a marriage; (1) the contracting parties must have the
legal capacity to marry each other; (2) their consent to the marriage
97

Interim Decision #2552
must be freely given; (3) the parties must have a marriage license,
except in marriages of "exceptional character"; and (4) the person solemnizing the marriage must be duly authorized. Due to the mandatory
nature of these requirements, failure to comply with any of them will
render the contract void, ab initio. There is no suggestion in the record
that either the petitioner or the beneficiary lacked the intent or the
capacity to marry when they presented their marriage license to the
municipal judge who performed the ceremony. Thus, we conclude that
despite the petitioner's failure to provide a certificate of capacity, his
marriage is not void under Philippine law.
On the issue of voidability, Article 85 allows parties or their parents
to challenge the validity of a marriage in certain situations, by bringing
a suit to annul. These provisions have no application here, however,

since the parties are attempting to establish the validity rather than the
voidability of their marital contract. Moreover, we note, parenthetically, that none of the grounds of which an existing marriage may be
annulled have to do with an improperly issued marriage license. (See
Articles 80, 81, 82, 83.)
We conclude that in this case, where the petitioner possessed the
I egal capacity to marry, his failure to obtain a certificate of legal capacity
did not invalidate his marriage under the law of the Philippines.' Accordingly, we will consider his marriage valid for immigration purposes.
The visa petitions predicaLed on Llie marriage will be approved.
ORDER: The decision of the Officer in Charge is reversed; the visa
petitions are approved.

'In Matter of Dagamac, 111. & N. Dec. 109 (BIA 1365), passing reference is made to
Article 66 of the Philippine Civil Code. The case, however, does not address the issue
raised here. In Dagamac, the petitioner did not Possess the legal capacity to lauLty the

beneficiary; hence, the mere lack of a certificate of capacity was not the critical issue.
98

